Title: To George Washington from the Massachusetts Council, 2 August 1777
From: Massachusetts Council
To: Washington, George



Sr
Council Chambers [Boston] August 2d 1777

The inclosed are Copies of two Letters one from Salem & the other from Glocester from which it appears that the Information respecting the British Fleet being off Cape Ann is not to be relyed on. Should we gain any certain Intelligence respecting them Your Excellency may Depend on being regularly informed thereof. Any Information from You advising the Situation of the Army under Your Command or any advice Respecting the Enemy’s intentions will be very acceptable to the Council In whose behalf I am With great respect Your Excellency’s Most Obedt humble Servant

Artemas Ward President

